PER CURIAM.
Appellant seeks reversal of a judgment of conviction based upon a finding by the trial judge, in a. non jury trial, that appellant was guilty of resisting arrest with violence.
The sole question on appeal is whether there was sufficient competent evidence adduced to support the conviction of resisting arrest with violence.
We have carefully considered the point on appeal in the light of the record on appeal and briefs of counsel and have concluded that there was sufficient competent *115evidence adduced to support the conviction of resisting arrest. Heineman v. State, 327 So.2d 898 (Fla.3d DCA 1976). No harmful error having been shown, the judgment appealed is affirmed.
Affirmed.